Exhibit 10.42 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED. AMENDMENT NO. 1 to the Amended and Restated Airline Services Agreement By and Among Pinnacle Airlines Corp., Pinnacle Airlines, Inc. and Northwest Airlines, Inc. This Amendment No. 1 (the "Amendment") to the Amended and Restated Airline Services Agreement by and among Pinnacle Airlines Corp., Pinnacle Airlines, Inc. and Northwest Airlines, Inc., dated December 15, 2006 and made effective as of January 1, 2007 (the "ASA") is made and entered into as of November 21, WITNESSETH: WHEREAS, Pinnacle Airlines Corp., Pinnacle Airlines, Inc. and Northwest Airlines, Inc. desire to amend certain provisions of the ASA in the manner set forth in this Amendment. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, Pinnacle Airlines Corp., Pinnacle Airlines, Inc. and Northwest Airlines, Inc. enter into this Amendment and agree, effective as of the date of this Amendment, as follows: 1. Section 1.01 of the ASA is amended as follows: a.The definition of “Equipment” is amended in its entirety to read as follows: “Equipment” means the Aircraft, Spare Engines and QECs. b.The definition of “Equipment Rental Expense” is amended in its entirety to read as follows: “Equipment Rental
